Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/152158 has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is October 4, 2018.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 10/22/2018, 01/16/2020, 10/22/2020 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

a)  Subject matter of claims 1, 8 and 15 are not clear for the following reason:
In claim 1, the step of "selecting one of the grid cells neighboring the recent back-filled grid cell […..]" follows the step of "comparing oil phase potentials of grid cells[ ... ]". However, it is not clear how the comparison is used to select the grid cell. The link between the comparison and selection of the next grid cell is actually missing. From the drawing (Fig. 1, steps 122-126), it appears that the features of claim 2 correspond to this link and are essential.
However, claim 2 disclosed only the case if none of the grid cells has a less oil phase potential. The case if at least one of the grid cells neighboring the accumulation has a less oil phase potential than the one of the recent back-filled grid cell is not disclosed. In view of the drawing, it appears that, in this case, the backfill ends (see Fig. 1, step 130), which is an essential step, because it is the ultimate step in the method to determine hydrocarbon accumulation.
A similar reasoning holds for the claims 8 and 15.



Allowable Subject Matter
5.	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
None of prior art of record teaches at least:
a) wherein each of the grid cells neighboring the accumulation are represented as a node in a binomial min-heap data structure; setting, by the hardware processor, an oil phase potential of identified grid cell as an accumulation potential of the accumulation; comparing, by the hard hardware processor, oil phase potentials of grid cells neighboring the recent back-filled grid cell with the accumulation potential of the accumulation, wherein the oil phase potential of each of the grid cells neighboring the recent back-filled grid cell is stored as a key in the node corresponding to the respective grid cell (claims 1, 8 and 15);

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Kauerauf et al. (Pub. No.: US 2016/0298427 A1) teaches a method for performing a field operation within a geologic basin includes obtaining two basin snapshots of the geologic basin, performing a particle dynamics simulation of the geologic basin using at least the two basin snapshots to generate an intermediate basin snapshot, performing, using at least the intermediate basin snapshot as a constraining condition, a basin simulation of the geologic basin to generate a simulated evolution of the basin rock geometry within the geologic basin, and performing, based on the simulated evolution of the basin rock geometry, the field operation within the geologic basin.
Kleine et al.  (Pub. No.: US 2014/0358502 A1) teaches a method for modeling a migration of hydrocarbon fluids. The method may include decomposing, by operation of a processor, a domain of a basin model to produce a first plurality of cells having a permeability below a threshold value and a second plurality of cells having a permeability above the threshold value. A first migration analysis may be performed to analyze a relatively slow migration starting in the first plurality of cells. A second migration analysis may be performed to analyze a relatively faster migration starting m the second plurality of cells.
Fung et al.  (Pub. No.: US Pub. No.: US 2019/0228121 A1) teaches methods for simulating hydrocarbon (HC) migration and accumulation in a subsurface formation that includes determining a plurality of HC mass associated with a plurality of grid cells representing the subsurface formation. The methods also include determining a plurality of HC mass outflow magnitudes for one or more grid cells in the plurality of grid cells, the HC mass outflow magnitude for each of the one or more grid cells having an upper bound value based on the HC mass in that grid cell. The methods update the HC mass of the plurality of grid cells based on the plurality of HC mass outflow magnitudes. The methods also determine that a set of grid cells in the plurality of grid cells contain an excess mass of HC, and perform an accumulation process to model filling of a trap associated with the set of grid cells.
Yder Masson (A fast two-step algorithm for invasion percolation with trapping, Computers &Geosciences (2016) 41–48) conceptually presents a fast algorithm for modeling invasion percolation (IP) with trapping (TIP). IP is a numerical algorithm that models quasi-static (i.e. slow) fluid invasion in porous media. Trapping occurs when the invading fluid (that is injected) forms continuous surfaces surrounding patches of the displaced fluid (that is assumed in compressible and originally saturates the invaded medium).
Hantschel et al. (Fundamentals of Basin and Petroleum Systems Modeling, Springer-Verlag Berlin Heidelberg 2009, pp 1-473) discusses basin modeling in terms of dynamic forward modeling of geological processes in sedimentary basins over geological time spans. It incorporates deposition, pore pressure calculation and compaction, heat flow analysis and temperature determination, the kinetics of calibration parameters such as vitrinite reflectance or biomarkers, modeling of hydrocarbon generation, adsorption and expulsion processes, fluid analysis, and finally migration.
Wangen et al. (Simple 3-D Modeling of Hydrocarbon Migration, AAPG/Datapages Discovery Series 2003, p. 243– 253) discusses algorithm for migration modeling on a basin scale. The basis for the algorithm is a grouping of the simulation cells in the basin into two capillary pressure end members, which corresponds with a coarse-grained reservoir type rock and a fine-grained shale type rock, respectively. This capillary pressure model makes it easy to obtain the migration paths, drainage areas, drainage boundaries, spill points, and traps. The migration paths can be considered as approximate streamlines for the migrating fluids.
Bahrami et al. (A Binomial Heap Algorithm for Self-Recognition in Exclusive Management on Autonomic Grid Networks, IEEE, 2010, pp 326-329) disclose a self recognition algorithm for grid network and try this algorithm to have exclusive management control on autonomic grid networks. This algorithm base on Binomial Heap to allocate and recognition any node in the grid and next, any node in the grid can have exclusive management for self-managing and other node managing or exclusive managing.


7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2127